DETAILED ACTION

Priority
	This action claims priority to KR10-2017-0131645.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. 	Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwak (2017/0024724).


As to claims 1, 9 and 15: Kwak teaches a device comprising:
 a memory, in which at least one program is stored (figure 8); and
 at least one processor configured to execute the at least one program to recommend a card to a user of the device based on a location of the device (paragraph 0085),
 	wherein the memory comprises instructions making, when the device is operated, the at least one processor to perform:
 	receiving a radio signal from at least one access point around the device; selecting at least one access point from the at least one access point, based on a strength of the received radio signal (figures 2, 3);
 	determining a card merchant corresponding to the selected at least one access point (paragraphs 0092, 0097-0101);
determining at least one recommended card regarding the determined card merchant from at least one card registered with the device, based on the card merchant and card benefit information of the registered at least one card (figure 8, paragraph 0011); and 
providing the at least one recommended card (paragraphs 0206-0212).
	As to claims 2 and 10: Kwak teaches that the determining of the card merchant corresponding to the selected at least one access point comprises:

 	the card merchant matching the obtained identification value is determined based on access point information of a radio signal received upon card approval and card merchant information within card approval details (paragraphs 0097-0102 explains identification information based on the access point, paragraphs 0110-0111 explains verification of this identification value including secondary identification, BLE explaining radio).
	As to claims 3 and 11: Kwak teaches that the determining of the at least one recommended card comprises:
 	generating expenditure pattern information of the user, based on card approval details stored in the device; and
 	determining the at least one recommended card from the registered at least one card, based on the expenditure pattern information of the user (paragraph 0185).
	As to claims 4 and 12: Kwak teaches that the expenditure pattern information of the user comprises metadata for at least one of card usage amount information of each of the registered at least one card, a card usage date (paragraph 0490), a card usage time (paragraph 0090), ranking information of a card merchant business category preferred by the user (paragraph 0466), and a card usage frequency of the user for each card merchant business category.
	As to claims 5 and 13: Kwak teaches that the determining of the at least one recommended card comprises:

 	calculating a discount benefit amount provided to the user as the determined anticipated payment amount is paid with each of the registered at least one card; and
 	determining the at least one recommended card from the registered at least one card, based on the discount benefit amount (paragraphs 0010-0013).
	As to claims 6 and 14: Kwak teaches that the determining of the anticipated payment amount comprises:
 	calculating an average payment amount paid by the user at least one card merchant having the same business category as that of the determined card merchant, based on expenditure pattern information of the user; and
 	estimating the anticipated payment amount to be paid by the user at the determined card merchant, based on the calculated average payment amount (paragraph 0197).
	As to claim 7: Kwak teaches that the determining of the anticipated payment amount comprises:
 	obtaining profile information of the user; and
 	estimating the anticipated payment amount, based on expenditure pattern information of at least one other user having a profile similar to the profile information of the user (paragraph 0187).
	As to claim 8: Kwak teaches that the determining of the at least one recommended card comprises:


 	calculating a current-month usage amount achievement ratio of each of the registered at least one card, based on the calculated amount;
 	calculating a current-month anticipated usage amount achievement ratio when the anticipated payment amount is paid with each of the registered at least one card, based on the calculated current-month usage amount achievement ratio; and
 	determining the at least one recommended card from the registered at least one card, based on the calculated current-month anticipated usage amount achievement ratio (paragraphs 0646-0649).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876